      Case 2:14-cv-00601-MHT-JTA Document 3213 Filed 05/07/21 Page 1 of 6




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                          NORTHERN DIVISION

EDWARD BRAGGS, et al.                       )
                                            )
              Plaintiffs,                   )
                                            )
v.                                          )         CIVIL ACTION NO.
                                            )         2:14-cv-00601-MHT-JTA
JEFFERSON DUNN, in his official             )         Judge Myron H. Thompson
capacity as Commissioner of the             )
Alabama Department of Corrections,          )
et al.                                      )
                                            )
              Defendants.                   )

           CORRECTED MOTION TO WITHDRAW AS COUNSEL

        Pursuant to L.R. 83.1(f), Attorney Brock Boone moves this Court to withdraw

as counsel for the individual Plaintiffs and the Plaintiff class in this action. The

previous version (Doc. 3212) included the signature of Anil A. Mujumdar, attorney

for Plaintiff Alabama Disabilities Advocacy Program, in error. In support of this

motion, the undersigned states as follows:

     1. The Southern Poverty Law Center and associated attorneys will continue to

        represent Plaintiffs and Plaintiff classes.

     2. Attorney Boone will remain employed by the Southern Poverty Law Center

        and will be available to assist counsel in this matter as needed.

     3. The undersigned is unaware of any prejudice to the rights and interests of any

        parties occasioned thereby.
                                             1
    Case 2:14-cv-00601-MHT-JTA Document 3213 Filed 05/07/21 Page 2 of 6




Submitted: May 7, 2021

                                    Respectfully Submitted,

                                    /s/Brock Boone
                                    One of the Attorneys for Plaintiffs
Jasmin Mize*
SOUTHERN POVERTY LAW CENTER
Post Office Box 1287
Decatur, GA 30031-1287
Telephone: (404) 230-3167
Facsimile: (404) 221-5857
jasmin.mize@splcenter.org
*Admitted pro hac vice

Jonathan Barry-Blocker
Brock Boone
Ashley N. Austin
SOUTHERN POVERTY LAW CENTER
400 Washington Avenue
Montgomery, AL 36104
Telephone: (334) 956-8200
Facsimile: (334) 956-8481
jonathan.blocker@splcenter.org
brock.boone@splcenter.org
ashley.austin@splcenter.org

Leslie Faith Jones*
SOUTHERN POVERTY LAW CENTER
111 East Capitol Street, Suite 280
Jackson, MS 39201
Telephone: (601) 948-8882
Facsimile: (334) 956-8281
leslie.jones@splcenter.org
*Admitted pro hac vice

William G. Somerville, III
Patricia Clotfelter
BAKER, DONELSON, BEARMAN,
CALDWELL & BERKOWITZ PC
420 20th Street North, Suite 1400

                                    2
    Case 2:14-cv-00601-MHT-JTA Document 3213 Filed 05/07/21 Page 3 of 6




Birmingham, AL 35203
wsomerville@bakerdonelson.com
pclotfelter@bakerdonelson.com

William Van Der Pol, Jr.
Lonnie Williams
Barbara A. Lawrence
Andrea J. Mixson
ALABAMA DISABILITIES
ADVOCACY PROGRAM
Box 870395
Tuscaloosa, AL 35487
Telephone: (205) 348-4928
Facsimile: (205) 348-3909
wvanderpoljr@adap.ua.edu
lwilliams@adap.ua.edu
blawrence@adap.ua.edu
amixson@adap.ua.edu

Rhonda Brownstein
ALABAMA DISABILITIES
ADVOCACY PROGRAM
400 South Union Street, Suite 425
Montgomery, AL 36104
Telephone: (205) 579-4976
Facsimile: (334) 240-0996
rbrownstein@adap.ua.edu

Catherine E. Stetson*
Neal Kumar Katyal*
Jo-Ann Tamila Sagar*
Kristina Alekseyeva*
HOGAN LOVELLS US LLP
555 Thirteenth Street, NW
Washington, DC 20004
Telephone: (202) 637-5600
Facsimile: (202) 637-5910
cate.stetson@hoganlovells.com
neal.katyal@hoganlovells.com
jo-ann.sagar@hoganlovells.com
kristina.alekseyeva@hoganlovells.com

                                       3
    Case 2:14-cv-00601-MHT-JTA Document 3213 Filed 05/07/21 Page 4 of 6




*Admitted pro hac vice

Mark Whitburn*
WHITBURN & PEVSNER, PLLC
2000 East Lamar Boulevard, Suite #600
Arlington, TX 76006
Telephone: (817) 672-5453
Facsimile: (817) 653-4477
mwhitburn@whitburnpevsner.com
*Admitted pro hac vice

Joshua Toll*
KING & SPALDING LLP
1700 Pennsylvania Avenue NW, 2nd Floor
Washington, DC 20006-4707
Telephone: (202) 227-6138
Fascimile: (202) 626-3737
jtoll@kslaw.com
*Admitted pro hac vice

Evan Diamond*
KING & SPALDING LLP
185 Avenue of the Americas, 34th Floor
New York, NY 10036
Telephone: (212) 556-2297
Fascimile: (212) 556-2222
ediamond@kslaw.com
*Admitted pro hac vice

Edward Bedard*
KING & SPALDING LLP
1180 Peachtree Street NE, Suite 1600
Atlanta, GA 30309
Telephone: (404) 572-3127
Fascimile: (404) 572-5100
ebedard@kslaw.com
*Admitted pro hac vice

Rachel Rubens*
KING & SPALDING LLP
50 California Street, Suite 3300

                                         4
    Case 2:14-cv-00601-MHT-JTA Document 3213 Filed 05/07/21 Page 5 of 6




San Francisco, CA 94111
Telephone: (415) 318-1210
rrubens@kslaw.com
*Admitted pro hac vice

ATTORNEYS FOR THE PLAINTIFFS

Anil A. Mujumdar
DAGNEY JOHNSON LAW GROUP
2170 Highland Avenue, Suite 250
Birmingham, AL 35213
Telephone: (205) 590-6986
Facsimile: (205) 809-7899
anil@dagneylaw.com
ATTORNEY FOR PLAINTIFF ALABAMA DISABILITIES ADVOCACY
PROGRAM




                                    5
     Case 2:14-cv-00601-MHT-JTA Document 3213 Filed 05/07/21 Page 6 of 6




                               CERTIFICATE OF SERVICE
I hereby certify that I have on this 7th day of May, 2021 electronically filed the foregoing
with the clerk of court by using the CM/ECF system, which will send a notice of
electronic filing to the following:

 David R. Boyd, Esq.                         William R. Lunsford, Esq.
 John G. Smith, Esq.                         Matthew Reeves, Esq.
 Balch & Bingham LLP                         Stephen C. Rogers, Esq.
 Post Office Box 78                          Kenneth S. Steely, Esq.
 Montgomery, AL 36101-0078                   La Keisha W. Butler, Esq.
 dboyd@balch.com                             Maynard, Cooper & Gale, P.C.
 jgsmith@balch.com                           655 Gallatin Street, SW
                                             Huntsville, AL 35801
 Steven C. Corhern, Esq.                     blunsford@maynardcooper.com
 Balch & Bingham LLP                         mreeves@maynardcooper.com
 Post Office Box 306                         srogers@maynardcooper.com
 Birmingham, AL 35201-0306                   ksteely@maynardcooper.com
 scorhern@balch.com                          lbutler@maynardcooper.com

 Joseph G. Stewart, Jr., Esq.                Luther M. Dorr, Jr., Esq.
 Stephanie Lynn Dodd Smithee, Esq.           Maynard, Cooper & Gale, P.C.
 Alabama Department of Corrections           1901 6th Avenue North, Suite 2400
 Legal Division                              Birmingham, AL 35203
 301 South Ripley Street                     rdorr@maynardcooper.com
 Montgomery, AL 36104
 joseph.stewart@doc.alabama.gov              Deana Johnson, Esq.
 stephanie.smithee@doc.alabama.gov           Brett T. Lane, Esq.
                                             MHM Services, Inc.
 Philip Piggott, Esq.                        1447 Peachtree Street, N.E., Suite 500
 Webster Henry                               Atlanta, GA 30309
 Two Perimeter Park South                    djohnson@mhm-services.com
 Suite 445 East                              btlane@mhm-services.com
 Birmingham, AL 35243
 ppiggott@websterhenry.com
                                              /s/ Brock Boone
 Justin A. Barkley, Esq.                     One of the Attorneys for Plaintiffs
 Wexford Health Sources, Inc.
 85-B Spectrum Cove
 Alabama, AL 32007
 justin.barkley@wexfordhealth.com


                                             6
